Citation Nr: 1724325	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for status post right knee arthroscopy.    

2.  Entitlement to an increased rating in excess of 10 percent, prior to January 13, 2010, and 20 percent thereafter for residuals of a right ankle injury with arthritis.   

3.  Entitlement to an increased rating in excess of 10 percent for right wrist and ulnar nerve neuropathy.   

4.  Entitlement to an increased rating in excess of 10 percent for left ulnar neuropathy.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Seattle, Washington.  The case was later transferred to the VA RO in North Little Rock, Arkansas.  

In September 2012 and September 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2016.

The issue of whether a separate disability rating is warranted for right knee degenerative arthritis has been raised by VA treatment records and by an April 2016 VA examination report.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the issue is referred for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The evidence is in equipoise regarding whether, since April 23, 2006, meniscal disability has caused frequent episodes of locking, pain, and effusion into the knee joint.  
2.  Prior to January 13, 2010, the Veteran experienced mild disability from his right ankle disorder.  

3.  The Veteran is right hand dominant. 

4.  Throughout the appeal period, the Veteran has experienced mild neurological symptoms in his right upper extremity.     

5.  Prior to February 10, 2009, the Veteran experienced mild neurological symptoms in his left upper extremity.     

6.  The evidence is in equipoise regarding whether, since February 10, 2009, the Veteran has experienced severe neurological symptoms in his left upper extremity.     


CONCLUSIONS OF LAW

1.  From April 23, 2006, the criteria for a 20 percent disability rating have been met for right knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5258 (2016). 

2.  The criteria for a disability rating in excess of 10 percent for right ankle disability had not been met prior to January 13, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5271 (2016).

3.  Since January 13, 2010, the criteria for a disability rating in excess of 20 percent for right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for a disability rating in excess of 10 percent for right wrist and ulnar nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8516 (2016).

5.  Prior to February 10, 2009, the criteria for a disability rating in excess of 10 percent for left ulnar neuropathy had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8516 (2016).

6.  From February 10, 2009, the criteria for a disability rating of 30 percent for left ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Increased Rating Claims

In an unappealed August 1997 rating decision, the RO awarded service connection for disability in the right knee, right ankle, and bilateral upper extremities.  The RO rated each disorder 10 percent disabling.  On April 23, 2007, the Veteran filed a claim for increased ratings.  In the January 2008 rating decision on appeal, the RO denied the claims.  During the appeal period, the RO increased the disability rating for right ankle disability by assigning a 20 percent rating effective January 13, 2010.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from April 23, 2006, one year prior to the date of the respective increased rating claims.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The relevant evidence of record addressing the increased rating claims consists of lay assertions, private and VA treatment records, and VA compensation examination reports dated in May 2007, December 2008, January 2010, April 2010, September 2010, January 2011, February 2011, June 2011, April 2016, and September 2016.  The Board will address the claims separately below.  

A.	Right Knee

The Veteran underwent arthroscopic surgery during service for an injured right meniscus.  His right knee disability has been rated as 10 percent disabling throughout the appeal period (i.e., since April 2006).  Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  The AOJ has rated the Veteran's knee disability under DC 5259.  This DC addresses the surgical removal of semilunar cartilage, and provides a maximum rating of 10 percent.  As a higher rating is not authorized under this provision, the Board will assess whether a higher rating is warranted under any of the other DCs addressing knee disability.  See Mittleider, supra.  

Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  See 38 C.F.R. § 4.71a.  As will be detailed further below, the evidence does not indicate right knee ankylosis, recurrent subluxation, lateral instability, tibia/fibula impairment, or genu recurvatum.  The evidence does indicate, however, limitation of motion, and continued meniscal problems causing effusion into the right knee joint.  As such, the Board will assess whether a rating in excess of 10 percent has been warranted under DCs 5258 and 5260-61.  Under DC 5258, a maximum 20 percent rating is warranted for dislocated semilunar cartilage causing frequent episodes of locking, pain, and effusion into the joint.  Under DC 5260, the next-highest rating of 20 percent is warranted for flexion limited to 30 degrees while, under DC 5261, the next-highest rating of 20 percent is warranted for extension limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

As detailed below, the evidence of record has indicated throughout the appeal period that the Veteran's limitation of motion on extension and flexion has been noncompensable under DCs 5260-61.  However, the evidence is in equipoise regarding whether, from one year prior to the date of claim (i.e., from April 23, 2006) meniscal disorder has caused frequent pain, locking, and joint effusion.   

The May 2007 VA report notes the Veteran's complaints of pain and giving way.  The examiner noted no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, instability, subluxation, guarding of movement, or meniscus problems.  The examiner noted pain-free range of motion from 0 degrees extension to 130 degrees flexion without limitation following repetitive testing.  Further, the examiner noted May 2007 x-ray results which indicated a normal right knee.  The January 2010 examiner noted the Veteran's complaints of dull, aching pain with stiffness and occasional swelling.  The examiner noted 0 degrees extension to 110 degrees flexion with "increased pain at the end point of range of motion testing" but without additional limitation following repetitive testing.  The examiner noted negative anterior/posterior, Drawer sign, and McMurray sign.  The examiner noted x-ray evidence indicating "somewhat increased density in the suprapatellar bursa suggesting the presence of a small joint effusion" without an "appreciable acute osseous abnormality" and diagnosed right knee bursitis and joint effusion.  The September 2010 examiner noted the Veteran's complaints of pain.  The examiner noted pain-free extension of 0 degrees to 105 degrees flexion without additional limitation following repetitive motion testing.  The examiner noted pain "with downward pressure on the patella and on the medial edge of the patella."  But the examiner noted testing indicating normal ligaments and meniscus.  
The February 2011 report noted complaints of generalized stiffness, soreness, swelling, and giving away.  The examiner found adequate alignment, no swelling, no varus or valgus stress abnormality, no instability, and normal x-ray results.  The examiner noted extension to 0 degrees and flexion to 115 degrees without any additional limitations following repetitive use.  The examiner did note complaints of "increased pain the last 10 degrees of each range of motion."  The examiner diagnosed right knee arthralgia.  

The April 2016 VA examiner noted complaints of giving way on weight bearing, and of "constant dull ache in right knee, sharp [medial] pain with activities and weight bearing."  The examiner noted the Veteran's history of in-service arthroscopic surgery to treat a meniscus disorder, and found "frequent" episodes of joint pain and joint effusion.  On examination, the examiner noted extension to 10 degrees with pain and flexion to 110 degrees without additional limitation following repetitive testing.  The examiner noted no objective evidence of pain on palpation, and found no subluxation, lateral instability, ankylosis, patellar disorder, or tibia/fibula disorder.  On testing muscles in the right knee area, the examiner noted "active movement against some resistance" and found no evidence of atrophy.  The examiner noted x-ray evidence indicating mild degenerative joint disease in the right knee.  The examiner also noted the Veteran's use of a brace and cane.  

Lastly, VA and private treatment records dated between 2006 and July 2016 note the Veteran's complaints of right knee pain, and note "osteoarthritis."  The records do not indicate specific range of motion measurements, however.  None of the records indicates flexion limited to 30 degrees or extension limited to 15 degrees.  Nonetheless, relevant to DC 5258, a May 2009 VA treatment record corroborates sporadic findings during the appeal period indicating lingering meniscal problems.  As with the January 2010 examination report, this record notes effusion in the right knee joint.    

	Analysis

Substantial evidence dated throughout the appeal period indicates a fully functioning normal right knee.  This indicates that a rating in excess of 10 percent has been unwarranted.  However, the fact remains that the Veteran underwent meniscus surgery during service as the result of a right knee injury, and that he has had documented effusion into the joint since May 2009.  Further, he has repeatedly indicated during the appeal period that he experiences pain, giving way, and locking in his right knee.  He is competent to provide evidence regarding such matters because pain and limitation of the knee are observable matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his statements are credible given their consistency during the appeal period.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Thus, the evidence is in equipoise regarding whether a 20 percent rating is warranted under DC 5258 for continuing residuals of the in-service right meniscus surgery.  

The Board considered assigning a May 29, 2009 effective date for the increased rating.  That is the date of the earliest VA medical evidence (the treatment record) noting effusion.  However, an effective date one year prior to the date of claim is appropriate here.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.344, VA is guided to produce the greatest degree of stability of disability evaluations based on the entire record of examination and the medical-industrial history.  Based on such guidance, the Board finds it unlikely that the effusion noted since May 29, 2009 had its onset on that day.  Rather, it is as likely as not that the effusion existed much earlier.  The meniscus surgery occurred years before the date of claim, and the Veteran has complained of knee pain and locking since the date of claim.  It is therefore as likely as not that the effusion has been present since the in-service surgery.  Hence, the benefit-of-the-doubt doctrine dictates an earlier effective date for the increased rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In sum, a 20 percent rating is warranted from April 23, 2006 under DC 5258 based on medical evidence indicating joint pain and joint effusion associated with the in-service arthroscopic surgery on the right meniscus.  A higher rating is not warranted inasmuch as the medical evidence dated since 2006 has not indicated ankylosis, recurrent subluxation, lateral instability, tibia/fibula impairment, genu recurvatum, or flexion limited to 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, DCs 5256-63.  

As the preponderance of the evidence is against any claim for a rating in excess of 20 percent from April 23, 2006, the benefit-of-the-doubt doctrine does not apply, and any such claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.	Right Ankle

Right ankle disability was rated as 10 percent disabling until January 13, 2010.  The disability has been rated as 20 percent disabling since then.  The AOJ has rated the disability under DC 5010 and DC 5271 of 38 C.F.R. § 4.71a.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of motion and a 20 percent rating is warranted for marked limitation of motion.  As the maximum rating under DC 5271 has been assigned from January 13, 2010, the question before the Board is whether a 20 percent rating was warranted under that code prior to that date.  

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a are also relevant here inasmuch as the Veteran is service connected for arthritic changes in his right ankle.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Inasmuch as the right ankle disorder has been rated as at least 10 percent disabled during the appeal period, DCs 5003 and 5010 cannot lead to a higher rating for the disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).     

Normal range of motion in the ankle is 45 degrees plantar flexion and 20 degrees dorsiflexion.  See 38 C.F.R. § 4.71a , Plate II.  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.  The evidence dated between April 2006 and January 2010 - found in a May 2007 VA report and in VA treatment records - indicates mild impairment in the right ankle.  

The May 2007 VA examiner noted the Veteran's complaints of pain, weakness, stiffness, swelling, giving away, lack of endurance, and fatigability, and indicated that the Veteran complained of a susceptibility to ankle sprains.  The examiner found the Veteran's feet without any signs of abnormal weight bearing, noted normal posture, noted gait within normal limits, and indicated that the Veteran did not require an assistive device for ambulation.  The examiner found no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  The examiner found no deformity in the right ankle.  The examiner noted dorsiflexion of 20 degrees and plantar flexion of 45 degrees without any additional limitation following repetitive use testing.  The examiner also indicated that x-ray evidence revealed a right ankle within normal limits.  Specifically, May 2007 x-rays indicated that "[m]ultiple views of the right ankle show no evidence for fracture or other significant bone, joint, or soft tissue abnormality."  Further, VA and private treatment records dated between 2006 and January 2010 note complaints of right ankle disability, but do indicate specific range of motion measurements.  Nor do the records indicate "marked" ankle disability.  

Based on the foregoing evidence, a rating in excess of 10 percent is unwarranted prior to January 13, 2010.  There is no evidence of record indicating that the Veteran had experienced "marked" right ankle disability during that period.  38 C.F.R. § 4.71a, DC 5271.  The evidence dated during this period indicated normal ankle function, normal ankle structure, full muscle strength, no muscle atrophy, and a lack of swelling, heat, erythema, redness, or instability.  Further, the evidence indicated no chronic inflammatory problems, and no ligament problems indicating instability.  Thus, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under DC 5271 at any time prior to January 13, 2010.  See Alemany and Gilbert, supra. 

The Board has reviewed the other DCs pertaining to ankle disability, moreover.  However, none is relevant here because the evidence has not indicated right ankle ankylosis, malunion, or residuals of astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5270-74.

C.	Bilateral Arm Disability 

Bilateral upper extremity neurological disability has been rated as 10 percent disabling in each arm throughout the appeal period (i.e., since April 2006).  The disability is rated under DC 8516 of 38 C.F.R. § 4.124a.    

Under DC 8516, paralysis of the ulnar nerve is rated.  For mild incomplete paralysis a 10 percent rating is warranted in either the major or minor extremity.  For moderate incomplete paralysis in the minor extremity a 20 percent rating is warranted while a 30 percent rating is warranted for moderate incomplete paralysis in the major extremity.  For severe incomplete paralysis of the minor extremity a 30 percent rating is warranted while a 40 percent rating is warranted for severe incomplete paralysis of the major extremity.  According to VA examination reports, the right arm is the Veteran's major upper extremity. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124 (a), Note at "Diseases of the Peripheral Nerves."

Complete paralysis will be evaluated as 60 percent for the major limb, and 50 percent for the minor limb, for such symptoms as "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.

With respect to the left upper extremity, this case presents a complicated disability picture.  In addition to the ulnar nerve disability addressed here on appeal, the Veteran is also service-connected for other left upper extremity disabilities not subject to this appeal - such as left elbow disability, left arm compartment syndrome involving the radial and medial nerves as well as the ulnar nerve, scar tissue near the left elbow from ulnar nerve surgery which may have caused nerve irritation, and possible intervertebral disc syndrome (IVDS) related to service-connected degenerative arthritis in the neck.  The medical evidence does not clearly distinguish the ulnar nerve disability addressed here from the neurological symptoms caused by the other disabilities.  In evaluating left ulnar nerve disability, therefore, all evidence of record addressing neurological symptomatology in the left upper extremity will be considered.  Cf. Mittleider, supra.  

The Board has reviewed the evidence of record included in the claims file since April 2006.  38 C.F.R. § 3.400.  This evidence indicates that neurological symptoms in the Veteran's right upper extremity have caused mild incomplete paralysis.  In the left upper extremity, however, the evidence is in equipoise regarding whether neurological symptoms have caused severe disability.    

The May 2007 report notes the Veteran's complaints of tingling, numbness, anesthesia, weakness, pain, and aching.  On examination, the examiner noted no signs of upper extremity edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The examiner noted full range of motion bilaterally in the elbow to 145 degrees flexion, supination of the forearm to 85 degrees, pronation of the forearm to 80 degrees, dorsiflexion of the wrist to 70 degrees, palmar flexion of the wrist to 80 degrees, radial deviation of the wrist to 20 degrees, and ulnar deviation of the wrist to 45 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The examiner found no additional limitation after repetitive use.  See Deluca, supra.  The examiner found normal strength in the right and left hands, with normal dexterity and functioning.  The examiner noted upper extremity motor and sensory functioning to be within normal limits, with normal reflexes of 2+.  

The December 2008 report noted normal motor examination of the upper extremities.  Nevertheless, the examiner noted the Veteran's complaints of "decrease sensation in ulnar forearm and 5th fingers."  The examiner also diagnosed cervical spine arthritis with IVDS (after finding no evidence indicating radiation into the arms).  

The Veteran underwent left arm surgery on February 10, 2009 to address ulnar nerve disability.  A pre-operation VA report noted numbness and tingling especially at the end of the day and at night.  He additionally has pain at the lateral aspect of his bilateral elbows.  He says that the numbness and tingling has become almost intolerable and it creates difficulty for him to sleep.  The patient has tried conservative measures including elbow pads during the day and night splints however he was unable to tolerate the night splints as it did not allow him to get any sleep therefore they were discontinued after just a short period of time.

Post-operative VA treatment records dated in March 2009 indicate continuing complaints of pain "over his surgical incision associated with tingling and numbness sensation over the medial elbow and over his fingers as well" and a "worsening of swelling over his left upper extremity" since the surgery.   

One January 2010 report addresses right arm disability.  The report notes the Veteran's complaints of hand tremors, hand cramping, aching pain, numbness, and tingling, which increases while writing (part of his duties teaching).  In the right wrist, the examiner noted near-full range of motion of 90 degrees palmar flexion, 70 degrees extension, 20 degrees radial deviation, 40 degrees ulnar deviation (full is 45 degrees), with increased pain during testing but without any additional limitation following repetitive testing.  An x-ray of the right wrist revealed "no acute osseous or adjacent soft tissue abnormality."  The examiner diagnosed chronic strain right wrist.    

Another January 2010 report addresses both upper extremities.  The report notes the Veteran's complaints of cramping and tingling in the last two fingers in each hand.  On motor examination, the examiner noted no upper extremity drift and full and normal symmetrical strength of 5/5 without atrophy.  The examiner noted symmetrical grip strength, and noted normal deep tendon reflexes of 2+.  On sensory examination, the examiner noted positive Tinel's sign on the left.  The examiner conducted electromyogram (EMG) testing and noted that nerve conduction studies indicated "very mild ulnar nerve compression across the elbow" with "minimal slowing across the elbows although there was no significant change as far as amplitude is concerned."  The examiner noted an impression of "mild ulnar nerve compression at elbows bilaterally."  

The January 2010 VA results are reiterated in April 2010, September 2010, and January 2011 VA reports.  The September 2010 VA report additionally notes radiating numbness into the right thumb, mild weakness on the left grip, and "clinical as well as electrophysiological evidence of ulnar nerve problems at around the elbows bilaterally.  He is noted to have mild compression on the right and mild to moderate on the left.  He is complaining of more problems on the left."  The January 2011 VA report additionally notes complaints of sharp radiating pain downward from the left elbow.  After noting the "well healed" scar on the left elbow, the examiner indicated, "[i]t is possible that the scar tissue may be contributing to his intermittent sharp pain suggestive of nerve irritation.  However nerve conduction studies have not [shown] any significant change since September 7, 2010 and he is noted to have mild compression around the elbow."   

The February 2011 report noted well-healed scars without limitations caused by scar tissue.  The examiner noted the Veteran's complaints of wrist trembling and stiffness and neuropathy to the index and middle finger.  The examiner noted extension to 50 degrees, flexion to 60 degrees, and supination and pronation to 90 degrees, without any additional limitation following repetitive testing.  
 
The June 2011 report noted that the Veteran again underwent corrective surgery on the left arm on April 6, 2011.  The examiner indicated that a private surgeon "redid the ulnar nerve transposition that had been performed in February 2009."  Records of this latter surgery are included in the claims file.  The June 2011 report indicated that "[s]ignificant scar tissue was found" during the April 2011 surgery.  The report further indicated:

There was debridement of scar tissue from the ulnar nerve from the mid biceps of the mid upper arm to the mid forearm.  Following that surgery the veteran was placed in a compression bandage and plastic splint.  He developed compartment syndrome in the arm and the [V]eteran underwent debridement of the wound.  The [V]eteran has an 18 cm x 4 mm scar that runs from the middle of the upper arm to the middle of the forearm....  Three days postoperative the left arm was found to be grossly edematous and blistered from the biceps to the wrist.  The [V]eteran was sent to ... Hospital where the blisters were debrided by the Orthopedic Clinic.  During this time the [V]eteran began to experience paresthesias into the first, second and third digits of the left hand with burning numbness noted.  Additionally the distal interphalangeal joint of the left thumb will not flex beyond 5 degrees active flexion.  The [V]eteran can passively flex by force to a position of 55 degrees flexion.  The right thumb flexes to 87 degrees.  This is a significant difference in the two thumbs.  Monofilament testing at 10 grams pressure produces significant electric-like shock sensation in the first, second and third digits.  He now experiences these neurological symptoms in the left hand which have been categorized as carpal tunnel syndrome.  The [V]eteran does not have true carpal tunnel syndrome but rather paresthesias involving the radial nerve, ulnar nerve, and the medial nerve secondary to compartment syndrome which developed following the [V]eteran's ulnar nerve transposition surgery which was performed in 2009 due to the scar tissue that formed along the ulnar nerve following the surgery that was performed in February of 2009.  

The June 2011 VA examiner also indicated that the Veteran wore a brace on the left wrist and an Isotoner glove on the left hand.  The examiner indicated "slight improvement immediately postoperative but has stabilized at the current level of pain."  The examiner reiterated that the "injury occurred secondary" to the February 2009 surgery for left ulnar nerve neuropathy.  The examiner found no adhesions related to the left arm scar tissue.  In the right arm, the examiner noted full range of motion with elbow extension to 0 degrees, elbow flexion to 145 degrees, forearm supination to 85 degrees, and forearm pronation to 80 degrees.  In the left upper extremity, the examiner also found full and normal forearm supination and pronation.  But the examiner found reduced range of motion in the elbow with flexion "-15 to 145 degrees" and left extension "-15 degrees[.]"  The examiner found no additional limitation following repetitive testing, but did note "[i]ncreased pain at the endpoint of range of motion[.]"  See 38 C.F.R. § 4.71a, Plate I.  

The April 2016 VA report notes a diagnosis of carpal tunnel syndrome (CTS) and notes the Veteran's complaints of numbness, tingling, and stiffness.  In the right arm, the examiner noted normal range of motion in the forearm and wrist of 75 degrees dorsiflexion, 80 degrees palmar flexion, 45 degrees ulnar deviation, and 20 degrees radial deviation.  The examiner noted no pain on motion, and no additional limitation following repetitive testing.  The examiner noted full and normal muscle strength in the right wrist without evidence of atrophy.  In the left wrist and forearm, the examiner noted reduced range of motion of 45 degrees dorsiflexion, 65 degrees palmar flexion, 35 degrees ulnar deviation, and 20 degrees radial deviation.  The examiner noted pain on dorsiflexion and ulnar deviation, and attributed the "increased pain in wrist and hand due to cubital tunnel syndrome and previous surgeries."  But the examiner noted no additional limitations following repetitive testing.  Further, the examiner found no functional loss from the limited motion.  The examiner noted full and normal muscle strength in the left wrist on dorsiflexion with muscle strength of 4/5 on extension, without evidence of atrophy.  The April 2016 VA examiner further indicated that scar tissue did not interfere with the Veteran's disability, and found the Veteran without ankylosis.  

The September 2016 VA report is based on an examination and on an EMG test conducted the same month.  The EMG test indicated normal results in the right upper extremity, but indicated abnormal results on the left side.  In the report, the examiner reviewed the Veteran's medical history of undergoing left ulnar nerve transposition on February 10, 2009.  The examiner stated that the Veteran "didn't have any relief, resulting in attempted redo" on April 6, 2011.  The examiner noted the post-surgery "infection and compartment syndrome, requiring debridement and 2-week antibiotic course."  The examiner noted the Veteran's continued complaint of "tingling and numbness in the last three fingers with any sort of pressure near the elbow or over use" and of CTS "causing symptoms in his thumb and first finger right after the 2011 procedure."  The examiner also indicated that the Veteran reported having radicular symptoms associated with neck disability.  

The September 2016 examiner indicated in the left arm - moderate constant pain, moderate paresthesias and/or dysesthesias, moderate numbness, and severe intermittent pain.  The examiner noted throughout each arm full and normal muscle strength (5/5) without evidence of atrophy or trophic changes, and normal DTRs (2+).  Sensory exam was normal in the right arm, but abnormal in the left arm with "[d]ecreased to absent sensory testing in the l[a]teral aspect of the left forearm through the 4th/5th fingers."  The examiner also noted positive Tinel's and Phalen's signs on the left side.  The examiner found normal peripheral and radicular nerves involving the upper extremities on both sides, with the exception of finding incomplete paralysis on the left side due to ulnar nerve disorder.  The examiner described the symptoms as "mild."  In the right arm, the examiner indicated mild paresthesias, and specifically found no evidence of CTS, radiculopathy, plexopathy, or neuropathy.

With regard to the right upper extremity, the foregoing medical evidence dated between 2006 and 2016 presents a simple disability picture.  Each of the examiners dated throughout the 10-year appeal period indicated non-existent to mild disability on the right side.  The evidence has indicated (in the right arm, wrist, and hand) full and normal muscle strength, full and normal range of motion, normal reflexes, and only slightly impaired sensation with some evidence of numbness, tingling, and pain.  

With regard to the left upper extremity, the disability picture is more complicated.  On the one hand, certain evidence dated during the 11-year appeal period indicates mild impairment.  Certain of the VA reports dated between May 2007 and September 2016 indicate full and normal range of motion with normal strength and reflexes.  Further, VA examiners have described the Veteran's neurological symptoms in the left upper extremity as mild (e.g., January 2010 and September 2016 examiners).  

On the other hand, other evidence indicates severe neurological impairment in the left upper extremity since February 10, 2009.  On that date, the Veteran underwent surgery for left ulnar nerve transposition.  Reports have indicated post-surgical complaints of hand tremors, hand cramping, aching pain, numbness, tingling, and sharp radiating pain downward from the left elbow.  Reports have indicated complications from surgery-related scar tissue that may have caused sharp pain from consequent nerve irritation.  Indeed, what is clear is that post-surgical neurological pain persisted to such an extent that the Veteran underwent corrective surgery in April 2011.  This second surgery then led to even more problems such as significant scar tissue, compartment syndrome involving the radial, medial, and ulnar nerves, post-surgical infection, increased hand paresthesias and burning numbness, limitation of motion in the hand, and "significant electric-like shock sensation in the first, second and third digits."  Further, since June 2011, the VA reports have indicated reduced range of motion in the left arm.  

It is not exactly clear what has caused the Veteran's disability in the left arm, whether it is impairment of the ulnar nerve addressed on appeal, or impairment of other nerves such as the medial and radial nerves, or radicular nerves involving neck arthritis.  Further, it is not clear to what extent scar tissue and elbow disability has caused painful and impaired motion.  Cf. Mittleider, supra.   What is clear, however, is that service-connected left upper extremity neurological disability has significantly limited the Veteran's use of his left arm during the appeal period.  See Deluca, supra.   

Lastly, the Board has favorably considered the Veteran's many lay statements of record indicating that his disability has impacted his employment as a school teacher.  The Veteran has described difficulty using "the left arm to hold books, gesture, and handle many of the physical activities of teaching" such as keyboard typing and doing paperwork.  He is competent to provide evidence regarding such matters because pain and limitation of the left arm are observable matters.  See Jandreau, supra.  Further, his statements are credible given their consistency during the appeal period.  See Smith, supra.

Based on the foregoing, the Board cannot find that the preponderance of the evidence indicates since February 10, 2009 that the Veteran has mild or even moderate disability in the left upper extremity.  Indeed, the evidence is in equipoise regarding whether the disability has been severe since then.  See Alemany and Gilbert, both supra.  A 30 percent rating has been warranted, therefore, since February 10, 2009.  See 38 C.F.R. § 4.124a, DC 8516.  The higher rating for complete paralysis is not warranted here, however.  The preponderance of the evidence indicates that the Veteran, despite the severe pain, has retained substantial functioning in his left arm.  Indeed, the evidence has not indicated a "griffin claw" deformity, atrophy, or significant limitation of motion in the left elbow, forearm, wrist, or hand.  38 C.F.R. § 4.124a.    

The Board has reviewed other DCs pertaining to upper extremity neurological disability under 38 C.F.R. § 4.124a.  The Board has considered whether a higher rating would be warranted under another DC for the severe incomplete paralysis noted here in the left arm.  However, the ulnar nerve is the correct nerve to rate in this matter.  First, that is the disability addressed in the issue on appeal.  The Veteran has not appealed the rating assigned for compartment syndrome affecting the radial and medial nerves (in addition to the ulnar nerve).  Further, the most persuasive evidence of record addressing these three nerves isolates the ulnar nerve as causing the impairment.  Specifically, September 2016 EMG test results indicated normal peripheral and radicular nerves involving the upper extremities with the exception of the ulnar nerve.  As such, DC 8516 is the appropriate DC under which to rate the Veteran's disability.  

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for right upper extremity disability.  The preponderance of the evidence is also against a rating in excess of 10 percent for left upper extremity disability prior to February 10, 2009, and in excess of 30 percent since then.  As such, the benefit-of-the-doubt doctrine does not apply to any claim for a higher rating during those time periods.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D.	Conclusion

In assessing each of the Veteran's claims, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as those associated with the disabilities addressed here, such as pain, limitation, numbness, tingling, and weakness.  See Jandreau, supra.  With regard to the nature and extent of his disabilities, particularly regarding the degree of his limitation of motion, the medical evidence is of probative value as well.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In assessing the nature and degrees of the knee, ankle, and arm disorders addressed here, the medical evidence has comprised a preponderance of the evidence against any claim to a rating higher than those assigned here.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
In assessing each of the claims, the Board has also considered the Veteran's many lay statements that knee, ankle, and arm disability has interfered with this ability to practice his profession of teaching.  Nevertheless, it is clear in the record that the pain and discomfort from the disorders has not caused functional impairment warranting ratings higher than those assigned here.  See Deluca, supra.  The evidence is consistent that, throughout the 11-year appeal period, the Veteran has had normal muscle strength, normal reflexes, substantial range of motion, and stable knee, elbow, wrist, and ankle joints.  The evidence has consistently shown, moreover, that he has experienced no additional disability following repetitive use testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In short, the evidence indicates that, despite the limitation on functioning caused by service-connected disability, the Veteran has been able to continue working productively.  Indeed, the currently assigned ratings account for the Veteran's limitations.  See 38 C.F.R. § 4.1 (2016) ("[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.")



ORDER

From April 23, 2006, entitlement to a 20 percent disability rating for residuals of right knee arthroscopy is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an increased rating for residuals of a right ankle injury with arthritis is denied.  

Entitlement to an increased rating for right wrist and ulnar nerve neuropathy is denied.   

Entitlement to an increased rating left ulnar neuropathy is denied prior to February 10, 2009.

From February 10, 2009, entitlement to a 30 percent disability rating for left ulnar neuropathy is granted, subject to laws and regulations governing the payment of monetary awards.    




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


